Citation Nr: 1824677	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-32 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to February 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, NY.

The Veteran was scheduled for a Board hearing in April 2015 but did not appear.  Therefore, his hearing request is considered withdrawn, and the Board will proceed with adjudication of his appeal.


FINDINGS OF FACT

1. The Veteran has current diagnoses of degenerative disc disease, vertebral subluxation complexes and myofascial pain syndrome.

2. The Veteran's back condition had its onset in service. 


CONCLUSION OF LAW

The criteria for service connection for back condition have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5103, 5103A, 5107, 7104, 7107(a)(2) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 20.900(c) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As the Board is granting the claim for service connection for a back disability, the claim is substantiated and there are no further actions necessary on the part of VA to notify or assist. Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Service Connection Legal Authority

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104 (a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. 
 § 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service. 38 C.F.R. 
 § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of her current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering the competency of lay evidence, the Board must determine on a case by case basis whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Veteran contends he injured his back in service by lifting heavy equipment and also reported an injury to the back while on maneuvers for which he was treated by the field medic. . 
The Veteran has current diagnoses of degenerative disc disease, vertebral subluxation completes o the thoracic and lumbosacral spine and myofascial pain syndrome.

Service treatment records do not reflect any complaints or treatment for the back; however, the Veteran has provided competent and credible statements of sustaining an injury when he fell on uneven ground and also reported that he did a lot of heavy lifting during service.

The Veteran submitted a September 2013 opinion from R.V.D, D.C., who considered the reported history, examined the Veteran and concluded that "with reasonable chiropractic certainty" the Veteran sustained an injury as a result of military service.  Dr. V.D. noted that "in this chronic degenerativa type injury of the thoracic and lumbosacral spine it seems imperative to assume that traumatic forces caused compression and traction with resultant inflammation to the posterior facets, neural structures and intervertebral discs."  He explained that it appeared that he veteran had a permanent weakening in several spinal regions and explained that when no spinal fracture or dislocation exists but the supporting spinal structure has been traumatized, the common syndrome of joint disunion, spasm, restriction, discomfort and pain are usually encountered  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claims. Specifically, the Board notes that it is unclear what records were reviewed before rendering his opinion and furthermore, an examination in 1972 shortly after the Veteran's separation indicated the musculoskeletal system was negative for any diseases, injuries or functional effects.  However, under the "benefit-of-the- doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993). In this case, there is a positive opinion on the issue of whether the Veteran's current low back disability is etiologically related to service and the opinion is supported by a clear rationale citing to objective findings. As such, in resolving all reasonable doubt in the Veteran's favor, service connection for a low back disability is warranted.
ORDER

Entitlement to service connection for a back condition, to include degenerative disc disease is granted.




_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


